Karen case R. Baker, Judge, dissenting. In my opinion, this should be reversed. I do not disagree with the majority that there is substantial evidence to support a finding that appellant received a notice regarding her right to a change of physician from some source. However, I do not feel that this is the relevant inquiry. Instead, there must be substantial evidence that the employer complied with Ark. Code Ann. § 11-9-514 (Repl. 2002). No evidence supports the Commission’s finding that appellee employer complied with the provisions of Ark. Code Ann. § 11-9-514 in giving appellant notice of the procedure involved in changing physicians. Arkansas Code Annotated § 11-9-704(c)(3) (Repl. 1996) states that we are to construe the workers’ compensation statutes strictly. Arkansas Code Annotated § 11-9-514(a) (2) (A) allows a one-time-only change of physician. Sub-section (c)(1) mandates that the employer, after being notified of an injury, deliver a copy of a notice to the employee, in person or by certified or registered mail, return receipt requested, explaining the employee’s rights and responsibilities concerning change of physician. (Emphasis added.) If the employee is not furnished a copy of the notice, the change of physician rules do not apply. Ark. Code Ann. § 11-9-514(c)(2) (Emphasis added.) In this case, Linda New of Crockett Adjustment testified that she had no proof that the ARN form was actually sent to appellant. Moreover, she testified that ARN forms were not sent by certified or registered mail per the statutory requirements. Connie Proctor, personnel director for appellee, testified that it is the company’s practice to send the injured worker an ARN form; however, she had no recollection of the manner in which the form was given to appellant. She testified, without any certainty, as to the possibility that she gave the form to appellant’s husband to give to her and that she was unsure of how she got the form back from appellant. Appellant testified that she recognized the ARN form; however, she stated that, “I believe that it was brought home to me — either this document or a copy of it — by my husband. I’m not sure, though.” She had no recollection of ever seeing the notice of the change of physician procedures which should have been attached to the ARN form. Above appellant’s signature on the ARN form the following statement appeared. “My signature below also indicates that I have been provided with my rights regarding change of physician.” The majority believes this is sufficient to show she received the notice. I do not disagree. However, whether or not appellant actually received the notice, there must be substantial evidence that the employer complied with Ark. Code Ann. § 11-9-514. The Commission based its decision on the finding that the husband was acting as appellee’s agent when delivering the ARN form to appellant. Substantial evidence has been defined as valid, legal, and persuasive evidence that a reasonable mind might accept as adequate to support a conclusion and force the mind to pass beyond conjecture. Arkansas State Racing Comm’n v. Wayne Ward, Inc., 346 Ark. 371, 57 S.W.3d 198 (2001). In this case, the Commission’s finding is troublesome in that there was a complete lack of evidence that the husband was under appellee’s authority and acting as appellee’s agent when he purportedly delivered the ARN form to appellant. I am persuaded that the Commission could not logically and reasonably find that the husband was acting as appel-lee’s agent, given the lack of evidence in this case. Thus, there is not substantial evidence to support the Commission’s finding that the husband was acting as appellee’s agent or that he actually delivered the ARN form to appellant. Based on our substantial evidence standard of review, this case should be reversed due to the lack of evidence that the employer complied with Ark. Code Ann. § 11-9-514. Crabtree, J., joins.